Exhibit 10.1

THE SERVICEMASTER COMPANY

2007 Long-Term Incentive Plan

Adopted March 15, 2007

Section 1: General

1.1   Establishment of the Plan.   The ServiceMaster Company, a Delaware
corporation (the “Company”), hereby establishes the 2007 Long-Term Incentive
Plan as set forth herein (the “Plan”).

1.2   Effective Date.   The Board approved the Plan on March 15, 2007 (the
“Effective Date”).  The Plan shall cover the three-year performance period
beginning on January 1, 2007 and ending on December 31, 2009 (the “Performance
Period”).  The Plan shall terminate as of December 31, 2009, unless terminated
earlier by the Board.  Termination of the Plan shall not affect the terms or
conditions of any award or the payment associated with any Unit granted prior to
termination of the Plan without the consent of the holder of such Units.

1.3   Purpose.   The purpose of the Plan is to benefit the Company and its
shareholders by linking a substantial portion of the compensation of key
employees of the Company and its subsidiaries to the achievement of performance
targets established by the Committee or the Board relating to Actual Pre-Tax
Income and Actual Revenue.

1.4   Administration of the Plan.   Subject to the general authority of the
Board, the Plan shall be administered by the Committee or a successor designated
by the Board.  The Committee shall, subject to the terms of the Plan, interpret
the Plan and the application thereof, and establish rules and regulations it
deems necessary or desirable for the administration of the Plan, including any
award of Units under the Plan.  All such interpretations, rules and regulations
shall be final, binding and conclusive absent manifest error.

Section 2: Definitions

2.1   Definitions.   Whenever used in the Plan, the following terms shall have
the meanings set forth below.

“Accounting Firm” means a registered public accounting firm within the meaning
of the Sarbanes-Oxley Act of 2002 and the regulations under such Act.

“Actual Pre-Tax Income” means the actual consolidated earnings before taxes of
the Company and its subsidiaries for the Performance Period as determined by
GAAP and consistently applied for all purposes of the Plan.  The calculation of
Actual Pre-Tax Income shall be determined by the Committee reasonably and in
good faith, taking into account any adjustments to Target Pre-Tax Income with a
view towards consistency of application and treatment.

1


--------------------------------------------------------------------------------


“Actual Revenue” means the actual consolidated revenue of the Company and its
subsidiaries for the Performance Period as determined by GAAP and consistently
applied for all purposes of the Plan.  The calculation of Actual Revenue shall
be determined by the Committee reasonably and in good faith, taking into account
any adjustments to Target Revenue with a view towards consistency of application
and treatment.

“Actual Unit Payment” means the product of the Target Unit Payment times the
percentage payout determined on the basis of the attainment during the
Performance Period of the Target Pre-Tax Income and Target Revenue, as set forth
in and calculated consistent with Exhibit A.

“Affiliate” means any business entity in which 50% or more of the equity
interests are owned, directly or indirectly, by the Company.

 “Board” means the Board of Directors of the Company.

 “Cause” means (1) a material willful breach by a participant of his or her
duties and responsibilities (other than as a result of incapacity due to
physical or mental illness) which is not remedied within 30 days after receipt
of written notice from the Company or an Affiliate specifying such breach; (2)
the commission by a participant of a felony or misdemeanor involving any act of
fraud, embezzlement or dishonesty or any other intentional misconduct by the
participant that substantially and adversely affects the business affairs or
reputation of the Company or any Affiliate; or (3) any failure to cooperate with
any investigation or inquiry into a participant’s, the Company’s or any
Affiliate’s business practices, whether internal or external, including, but not
limited to a participant’s refusal to be deposed or to provide testimony at any
trial or inquiry.

“CEO” means the Chief Executive Officer of the Company or other person serving
as the principal executive officer of the Company.

“Committee” means the Compensation and Leadership Development Committee of the
Board or any successor thereto.

“Company” has the meaning set forth in Section 1.1 and includes any successor
entity.

“Disability” means the absence from the employee’s duties with ServiceMaster or
its Affiliates on a full-time basis for at least 180 consecutive days as a
result of the employee’s incapacity due to physical or mental illness.

“Effective Date” has the meaning set forth in Section 1.2.

“GAAP” means United States generally accepted accounting principles.

“Percent of Target Payout” has the meaning set forth in Section 3.5.

2


--------------------------------------------------------------------------------


“Performance Period” has the meaning set forth in Section 1.2.

“Plan” has the meaning set forth in Section 1.1.

“Plan Year” means each of the three calendar years ending December 31, 2007,
December 31, 2008 and December 31, 2009.

“Target Pre-Tax Income” means the target consolidated earnings before taxes of
the Company and its subsidiaries for the Performance Period as determined by
GAAP and consistently applied for all purposes of the Plan, as set forth in
Exhibit A, with the following adjustments: (1) extraordinary or unusual items,
in particular those of a non-recurring nature, including acquisitions of lines
of business that differ substantially from the businesses of the Company as of
the Effective Date, divestitures of subsidiaries or businesses where the pre-tax
income of that subsidiary or business constitutes a part of the Target Pre-Tax
Income prior to divestiture, changes in accounting principles which shall be
consistently applied for all purposes of the Plan, and restructuring and
impairment charges, which shall result in a positive or negative adjustment, as
appropriate, to the Target Pre-Tax Income for the Performance Period; and (2)
interest and investment income and expense shall be included; provided that if
the Company’s capital structure should significantly change as a result of a
stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange or repurchase of shares, liquidation,
spin-off or other similar change in capitalization or event, or any distribution
to holders of common stock other than a regular cash dividend, appropriate
adjustments shall be made to Target Pre-Tax Income to reflect the effects of
such change or event.  Notwithstanding the foregoing, acquisitions of businesses
and assets within a similar line of business, and increased interest expense
resulting from such acquisitions, including tuck-in acquisitions, shall not
result in an adjustment. Any adjustment to the Target Pre-Tax Income for the
Performance Period shall be determined by the Committee reasonably and in good
faith.

“Target Revenue” means the target consolidated revenue of the Company and its
subsidiaries for the Performance Period as determined by GAAP and consistently
applied for all purposes of the Plan, as set forth in Exhibit A, with the
following adjustments: extraordinary or unusual items, in particular those of a
non-recurring nature, including acquisitions of lines of business that differ
substantially from the businesses of the Company as of the Effective Date,
divestitures of subsidiaries or businesses where the revenue of that subsidiary
or business constitutes a part of the Target Revenue prior to divestiture,
changes in accounting principles which shall be consistently applied for all
purposes of the Plan, and restructuring and impairment charges, which shall
result in a positive or negative adjustment, as appropriate, to the Target
Revenue for the Performance Period.  Notwithstanding the foregoing, acquisitions
of businesses and assets within a similar line of business, including tuck-in
acquisitions, shall not result in an adjustment. Any adjustment to the Target
Revenue for the Performance Period shall be determined by the Committee
reasonably and in good faith.

“Target Total Payment” means $11,000,000, the target total incentive
compensation

3


--------------------------------------------------------------------------------


payment to participants in the Plan.

“Target Unit Payment” means the $100, the Target Total Payment divided by
110,000.

“Units” has the meaning set forth in Section 3.2.

Section 3: Participants, Plan Calculations, Termination of Employment and
Withholding Taxes

3.1   Participants.   The participation of the CEO in the Plan shall be subject
to the approval of the Board.  Subject to the authority of the Board, the
participation of executive officers of the Company in the Plan shall be subject
to the approval of the Committee.  Subject to the authority of the Board and the
Committee, the CEO shall determine all other participants in the Plan.

3.2   Units.   Participation in the Plan shall be determined on the basis of
participation units (“Units”). For this purpose, up to 110,000 Units shall be
allocated among the designated participants.   If and to the extent that there
are at any time less than 110,000 total Units allocated to participants, the
difference between 110,000 and the number of Units which are allocated to
participants shall be deemed to be allocated to the Company.  Each award of
Units shall be evidenced by a Unit Award Agreement substantially in the form
attached as Exhibit B.

3.3   Calculations under the Plan.   Not later than the 75th day after the end
of each Plan Year, the Chief Financial Officer of the Company or other officer
performing similar duties shall prepare (or cause to be prepared under the Chief
Financial Officer’s direction) a document setting forth in reasonable detail the
following calculations:  (1) an estimate of the Actual Pre-Tax Income for the
Performance Period based on performance through such Plan Year, (2) an estimate
of the Actual Revenue for the Performance Period based on performance through
such Plan Year, and (3) in the case of the Plan Year ending December 31, 2009,
the Actual Pre-Tax Income, the Actual Revenue and the Actual Unit Payment, if
any, earned as of the end of the Performance Period.  Any such calculations
shall be reviewed by an Accounting Firm.  The Accounting Firm shall indicate in
writing its agreement and any disagreement with any of the calculations prepared
by the Chief Financial Officer.  Any such disagreements shall be resolved by the
Accounting Firm and the Chief Financial Officer, which resolution shall be
final, binding and conclusive absent manifest error.

3.4   Payouts.   If the Actual Pre-Tax Income for the Performance Period exceeds
90% of the Target Pre-Tax Income for the Performance Period and the Actual
Revenue for the Performance Period exceeds 90% of the Target Revenue for the
Performance Period, then the Actual Unit Payment shall be paid in cash per Unit
to each participant then holding an outstanding Unit (except as set forth and in
accordance with Section 3.5).  Any such payment shall be made not later than
March 15, 2010.

4


--------------------------------------------------------------------------------


3.5   Effect of Termination of Employment.   In the event of the termination of
employment of a participant for any reason prior to December 31, 2007, any Units
allocated to such participant shall be cancelled as of the effective date of
such participant’s termination of employment (unless otherwise determined by the
CEO), and such participant shall not have any right to receive any cash in lieu
of any such Units.

In the event of the termination of employment of a participant on or after
January 1, 2008 by the Company or any subsidiary without Cause or by reason of
the participant’s death or Disability, any Units allocated to such participant
shall be cancelled as of the effective date of such participant’s termination of
employment (unless otherwise determined by the CEO), and such participant shall
have the right to receive, in lieu of any such Units, an amount in cash per Unit
equal to the product of (1) the Percent of Target Payout, multiplied by (2) the
Target Unit Payment, multiplied by (3) a fraction, the numerator of which is the
number of days from and including January 1, 2007 through and including the
effective date of the participant’s termination of employment, and the
denominator of which is 1,096.  For purposes of the preceding calculation, the
Percent of Target Payout shall be determined by calculating the ratio of (i)
accumulated actual pre-tax income against accumulated target pre-tax income
under the Plan (taking into account any adjustments from time to time made in
accordance with the Plan) from January 1, 2007 through the last day of the
calendar month immediately preceding the effective date of the participant’s
termination of employment and (ii) accumulated actual revenue against
accumulated target revenue under the Plan (taking into account any adjustments
from time to time made in accordance with the Plan) through the last day of the
calendar month immediately preceding the effective date of the participant’s
termination of employment, with each such ratio then being applied to and in
accordance with Exhibit A to determine the Percent of Target Payout.  The
determination of accumulated actual pre-tax income and accumulated actual
revenue shall be derived from the most recent audited financial statements of
the Company and the unaudited financial statements of the Company for any
interim period.  The Chief Financial Officer of the Company or other officer
performing similar duties shall prepare (or cause to be prepared under the Chief
Financial Officer’s direction) a document setting forth in reasonable detail the
calculation of any payment pursuant to this paragraph.  Any such calculations
shall be final, binding and conclusive absent manifest error.  Any payment
pursuant to this paragraph shall be made within 60 days after the effective date
of the participant’s termination of employment.

In the event of the termination of employment of a participant on or after
January 1, 2008 for any reason other than as set forth herein, any Units
allocated to such participant shall be cancelled as of the effective date of
such participant’s termination of employment (unless otherwise determined by the
CEO), and such participant shall not have any right to receive any cash in lieu
of any such Units.

3.6   Termination or Cancellation of Units.   The termination or cancellation of
any Units previously allocated to a participant shall not result in an increase
in the amount of any other participant’s Units or percentage interest in the
Plan. Units which are terminated or canceled shall be deemed to be assigned to
the Company.

5


--------------------------------------------------------------------------------


3.7   Withholding Taxes.   The Company shall have the right to reduce each
payment made under the Plan by the amount which the Company is required to
withhold from payments made under the Plan in respect of Federal, state, local
or other taxes.


SECTION 4: GENERAL PROVISIONS

4.1   Binding Effect.   This Plan and any Unit Award Agreement shall be binding
upon and inure to the benefit of any successor or successors of the Company and
any person or persons who shall, upon the death of the holder of any Units,
acquire any rights hereunder in accordance with this Plan or any Unit Award
Agreement.  All obligations of the Company under this Plan and any Unit Award
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or otherwise.

4.2.   Amendment.   The Board may amend this Plan at any time and from time to
time, in whole or in part, provided that no such amendment shall adversely
affect the terms or conditions of any award or the payment associated with any
Unit granted prior to termination of the Plan without the consent of the holder
of such Units.

4.3   No Right of Participation or Employment.   No person shall have any right
to participate in the Plan.  Neither the Plan nor any award made hereunder shall
confer upon any person any right to continued employment by the Company and its
Affiliates or affect in any manner the right of the Company and its Affiliates
to terminate the employment of any person at any time without liability
hereunder.

4.4   Severability.   If any provision of the Plan shall be held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or invalid provision had never been set forth herein.

4.5   Governing Law.  The Plan and all agreements hereunder, including any Unit
Award Agreement, and all determinations made and actions taken pursuant thereto,
to the extent not otherwise governed by the laws of the United States, shall be
governed by the laws of the State of Delaware and construed in accordance
therewith without giving effect to principles of conflicts of laws.

4.6   Designation of Beneficiaries.   If permitted by the Company, a participant
may file with the Committee a written designation of one or more persons as such
participant’s beneficiary or beneficiaries (both primary and contingent) in the
event of the participant’s death or disability.  Such beneficiary or
beneficiaries shall be entitled to receive the participant’s award(s) in the
event of the participant’s death or disability.  Each beneficiary designation
shall become effective only when filed in writing with the Committee during the
participant’s lifetime on a form prescribed by the Committee.

 

6


--------------------------------------------------------------------------------